DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Status
An amendment, filed 12/27/2021, is acknowledged.  Claim 1 is amended; Claim 5 is canceled.  No new matter is present. Claims 1-2, 4 and 6-10 are currently pending.
As stated in the Advisory Action, dated 12/13/2021, the rejection of Claims 1-2 and 4-10 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s arguments and evidence filed 11/24/2021.
 Allowable Subject Matter
Claims 1-2, 4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method for refining magnetic domains of a grain-oriented electrical steel sheet, the method comprising steps of forming a groove by irradiating a quasi-continuous laser beam with a duty of 98.0-99.9% on the surface of a grain-oriented electrical steel sheet, wherein the duty is defined by Claim 1, and wherein the laser has a TEM00 mode, a beam quality factor of 1.0-1.1, and has a ratio P/W of an average output P of a laser beam and width W from 30 W/µm to 300 W/µm.  Closest prior art Sakai (US 00 mode and a beam quality factor of 1.0-1.1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735